Citation Nr: 1734029	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a 50 percent rating for major depressive disorder.  The Veteran testified before the undersigned during a July 2014 videoconference hearing.  A transcript of that hearing is of record.

The Board previously remanded the claim in June 2014 for further development.  The requested VA examination was performed, and in light of the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In December 2015, the Veteran submitted claims for entitlement to service connection for bilateral hearing loss, and for a right knee disability.  Those issues have not been adjudicated by the Agency of Original Jurisdiction.  Therefore the Board does not have jurisdiction over those issues.  The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a right knee disability are referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Prior to May 14, 2010, major depressive disorder symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

2.  Resolving reasonable doubt in favor of the Veteran, major depressive disorder symptoms have resulted in occupational and social impairment with deficiencies in most areas, but not total social impairment, as of May 14, 2010, but not earlier.
CONCLUSIONS OF LAW

1.  Prior to May 14, 2010, the criteria for a rating in excess of 50 percent for major depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9434 (2016). 

2.  As of May 14, 2010, but not earlier, the criteria for a 70 percent rating, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in January 2011.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in August 2014.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2016).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on the presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The assigned GAF scores increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning. In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2016).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Veteran contends that the ratings assigned for major depressive order do not accurately compensate the severity of major depressive disorder.  The present claim for an increased rating arises from service connection for major depressive disorder that was originally granted in a June 2010 rating decision.  

In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).

Unless otherwise provided, the effective date of an award of increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a) (West 2014) ; 38 C.F.R. § 3.400(o)(1) (2016).  The Board notes that the effective date of an award of increased compensation may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased rating is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  In this case, the claim for increased rating for major depressive disorder was inferred from a claim for individual unemployability received in November 2010.

In an April 2010 lay statement, the Veteran's wife stated that the Veteran had low self-esteem since he had lost his livelihood due to his disabilities.  She also stated that the Veteran's family and friends had told her that the changes in the Veteran's behavior began when he was unable to maintain employment and support his family.  In an April 2010 lay statement, the Veteran's brother stated that the Veteran's personality had become dark and temperamental, and that the Veteran was apathetic, dejected, and often became melancholy to the point of tears.  The Veteran's brother also reported that the Veteran had limited interaction with people. 

At a May 2010 VA examination, the Veteran reported symptoms including depressed and irritable mood, decreased sleep, decreased appetite, low energy levels, crying spells, loss of interest, and diminished attention to hygiene.  The Veteran reported that his marital relationship was strained due to his chronic depressed mood, but that he had a good relationship with his daughter.  The Veteran stated he did not have friends, and that he did not actively socialize outside of family.  On examination, the Veteran's attitude was cooperative and attentive, and his behavior was appropriate.  The Veteran's mood was depressed and irritable, and his affect was constricted.  The Veteran was oriented to person, place, and time, and his speech, thought process, and thought content were unremarkable.  The Veteran did not have any delusions or hallucinations.  The Veteran experienced sleep impairment in the form of insomnia, and reported he slept approximately two hours a night.  The Veteran reported intermittent, mild suicidal ideation, but denied any intent or plan to act because of the impact it would have on his daughter.  The examiner diagnosed major depressive disorder, and assigned a GAF of 55.  The examiner opined that the Veteran had reduced reliability and productivity due to the mental disorder symptoms, noting that the symptoms contributed to marital discord, social withdrawal, loss of interest in leisure activities, disrupted sleep, and diminished concentration.  The examiner also noted that the Veteran was unemployed, but that the symptoms were moderate and would likely result in reduced reliability and productivity in an occupational setting.

At a February 2011 VA examination, the Veteran stated that he did not care about anything.  He also stated that he felt that everything was wrong, but that there was nothing he could do about it.  The Veteran reported symptoms including loss of interest; crying spells; trouble falling and staying asleep; violent behavior, especially when he was angry; and suicidal ideation.  The Veteran reported that he never saw his friends because it was difficult to leave the home.  The Veteran attended church.  The Veteran described his relationship with his wife and child as good.  On examination, the Veteran was oriented, with appropriate appearance, behavior, and hygiene.  The Veteran's memory was within normal limits, and thought process and speech were normal.  The Veteran did not maintain eye contact during the interview, and appeared noticeably in pain.  The Veteran's attention and focus were impaired, and his mood was depressed.  He did not experience panic attacks, suspiciousness, delusions, or hallucinations.  The Veteran denied homicidal ideation, but admitted to suicidal ideation at least once a week.  The examiner diagnosed major depressive disorder, and assigned a GAF of 55.  The examiner noted that the symptoms were severe, and that the Veteran was unable to establish and maintain effective work and social relationships because of his chronic pain and depression.  The examiner opined that the major depressive disorder symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, and mood.  

At a January 2014 hearing, the Veteran testified that because of his back disability, he had increased feelings of worthlessness, and low self-esteem.  The Veteran reported he did not socialize anymore because it was hard to be around people.  The Veteran experienced low energy levels, and was no longer able to do activities he previously enjoyed because of his back, such as working with electronics.  The inability to do what he enjoyed made him feel worse.  The Veteran stated that he spent his days on the couch watching television, and lying down.  He felt sad most of the day, and he got very angry over small things.  The Veteran testified that he left the house once a week to attend church.  The Veteran's family had to remind him to keep up with his personal hygiene.  The Veteran reported that his wife was ready to leave him because of his disabilities.  

At an August 2014 VA examination, the Veteran reported symptoms including depressed mood, anxiety, severe loss of interest, chronic sleep impairment, problems concentrating, psychomotor retardation, excessive feelings of guilt, feelings of worthlessness, irritability, disturbances of motivation and mood, inability to establish and maintain effective relationships, and suicidal ideation without intent or plan to act.  The Veteran reported that his wife wanted to leave the relationship because of his depressed mood and chronic back problems.  The Veteran attended church, where he played bass guitar, but denied having any friendships.  On examination, the Veteran was cooperative, and responsive.  The Veteran appeared lethargic, and was in obvious pain throughout the examination.  The Veteran's mood was depressed, and his affect was flat.  The examiner found that the Veteran's symptoms were moderate to severe, and opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner further opined that the Veteran was unlikely to be gainfully employed for any significant period of time unless accommodations were made for frequent or lengthy absences due to chronic pain and depressive disorder.

Multiple VA medical records from October 2015 through February 2017 show continued symptoms of depression, including loss of interest in doing things, feelings of hopelessness, sleep impairment, poor appetite, trouble concentrating, and suicidal ideation.  

The Board finds that the evidence prior to May 14, 2010, does not support the assignment of a rating greater than 50 percent.  The evidence prior to that date does not show deficiencies in most areas due to major depressive disorder.  The Veteran maintained social relationships, including with a spouse and attended church.  Those symptoms resulted in reduced reliability and productivity, but did not cause deficiencies in most areas.

Based upon the outpatient treatment records, and the VA examination reports, the Board finds that the criteria for a 70 percent rating for major depressive disorder have been more nearly approximated as of May 14, 2010, as the Veteran is shown to have had deficiencies in most areas due to psychiatric symptoms as of that time.  The evidence shows that as of that date, the Veteran had deficiencies in most areas, to include social impairment that was severe, but less than total.

In considering whether the Veteran is entitled to a higher rating, the Board has carefully considered the contentions and assertions that psychiatric disability is of such severity so as to warrant a 100 percent schedular rating for the entire appeal period.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as irritability, nightmares, and flashbacks, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders.  The Board finds that total occupational and social impairment is not shown, because, although strained, the Veteran is shown to have maintained relationships with his family, which precludes a finding of total social impairment.  Therefore, as both total occupation impairment and total social impairment are required for the assignment of a 100 percent schedular rating, the Board finds that a 100 percent schedular rating is not warranted at any time during the pendency of the appeal.

Accordingly, the Board finds that the evidence of record supports the assignment of a 70 percent rating for major depressive disorder as of May 14, 2010, but not earlier.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for major depressive disorder as of May 14, 2010, or a rating greater than 50 percent prior to May 14, 2010.  All reasonable doubt has been resolved in favor of the Veteran in assigning those ratings.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to a rating greater than 50 percent for major depressive disorder, prior to May 14, 2010, is denied.

Entitlement to a 70 percent rating, but not higher, for major depressive disorder as of May 14, 2010, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


